PER CURIAM.
—The only question presented upon this appeal is whether the notice required by the statute was duly filed with the corporation counsel. We think, under the peculiar circumstances of this case, that there was a sufficient filing. The gentleman tp whom the notice was delivered was acting at the time as assistant to one of the assistants of the corporation counsel. He was intrusted with the important duty of examining the plaintiff with regard to the accident. He was himself an attorney at law. He was in the corporation counsel’s office at the time of the service, actually engaged in the examination of the plaintiff with regard to ■the very claim which is the subject of this action. It was entirely natural that the notice should be delivered to him at such a time, in such a place, and under such circumstances. The question whether the notice was then and there actually delivered to him was fairly submitted to the jury, and we cannot disturb their verdict. Upon the facts thus found, we think the notice was filed, within the letter and the spirit of the law.
The judgment should be affirmed, with costs.